EXHIBIT 10.4

AMENDED AND RESTATED BYLAWS

OF

INTERNATIONAL TEXTILE GROUP, INC.

As Amended and Restated October 20, 2006



--------------------------------------------------------------------------------

AMENDED AND RESTATED BYLAWS

OF

INTERNATIONAL TEXTILE GROUP, INC.

ARTICLE I

Office and Records

Section 1.1 Registered Office. The registered statutory office of the
Corporation within the State of Delaware shall be located at the principal place
of business in said State of such corporation or individual acting as the
Corporation’s registered agent in the State of Delaware.

Section 1.2 Other Offices. The Corporation may have such other offices, either
within or without the State of Delaware, as the Board of Directors may designate
or as the business of the Corporation may from time to time require.

Section 1.3 Books and Records. The books and records of the Corporation may be
kept at the Corporation’s principal executive offices at 804 Green Valley Road,
Suite 300, Greensboro, North Carolina 27408, or at such other locations outside
the State of Delaware as may from time to time be designated by the Board of
Directors.

ARTICLE II

Stockholders

Section 2.1 Annual Meeting. The annual meeting of stockholders of the
Corporation shall be held on such date, at such time and at such place as may be
fixed by the Board of Directors.

Section 2.2 Special Meetings. Subject to the rights of the holders of any series
of preferred stock of the Corporation (the “Preferred Stock”), or any other
series or class of stock, as set forth in the Second Amended and Restated
Certificate of Incorporation of the Corporation (the “Amended Certificate of
Incorporation”), a special meeting of the holders of stock of the Corporation
entitled to vote on any business to be considered at any such meeting may be
called only by the Chairman of the Board of the Corporation, and shall be called
by the Secretary of the Corporation at the request of the Board of Directors
pursuant to a resolution adopted by a majority of the total number of directors
which the Corporation would at the time have if there were no vacancies (the
“Whole Board”). The Board of Directors may designate the place of meeting for
any special meeting of the stockholders, and if no such designation is made, the
place of meeting shall be the principal executive offices of the Corporation.

Section 2.3 Notice of Meetings. Whenever stockholders are required or permitted
to take any action at a meeting, unless notice is waived as provided in
Section 8.1 of these Amended Bylaws, a written notice of the meeting shall be
given which shall state the place, date and hour of the meeting, and, in the
case of a special meeting, the purpose or purposes for which the meeting is
called.



--------------------------------------------------------------------------------

Unless otherwise provided by law, and except as to any stockholder duly waiving
notice, the written notice of any meeting shall be given personally or by mail,
not less than ten (10) nor more than sixty (60) days before the date of the
meeting to each stockholder entitled to vote at such meeting. If mailed, notice
shall be deemed given when deposited in the mail, postage prepaid, directed to
the stockholder at his or her address as it appears on the records of the
Corporation. Any previously scheduled meeting of the stockholders may be
postponed by resolution of the Board of Directors upon public notice given prior
to the time previously scheduled for such meeting of stockholders.

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting if the time and place thereof are announced at the
meeting at which the adjournment is taken. At the adjourned meeting the
Corporation may transact any business which might have been transacted at the
original meeting. If, however, the adjournment is for more than thirty
(30) days, or if after the adjournment a new record date is fixed for the
adjourned meeting, a notice of the adjourned meeting shall be given to each
stockholder of record entitled to vote at the meeting.

Section 2.4 Quorum. The holders of a majority of the issued and outstanding
shares of stock of the Corporation entitled to vote, represented in person or by
proxy, shall be necessary to and shall constitute a quorum for the transaction
of business at any meeting of stockholders. If, however, such quorum shall not
be present or represented at any meeting of stockholders, the stockholders
entitled to vote thereat, present in person or represented by proxy, shall have
power to adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present or represented. At
such adjourned meeting at which a quorum shall be present or represented, any
business may be transacted which might have been transacted at the meeting as
originally noticed. Notwithstanding the foregoing, if after any such adjournment
the Board of Directors shall fix a new record date for the adjourned meeting, or
if the adjournment is for more than thirty (30) days, a notice of such adjourned
meeting shall be given as provided in Section 2.3 of these Amended Bylaws.

Section 2.5 Voting. The voting rights of stockholders shall be as provided in
the Amended Certificate of Incorporation.

Section 2.6 Proxies. Every stockholder entitled to vote at a meeting or by
consent without a meeting may authorize another person or persons to act for him
by proxy. Each proxy shall be in writing executed by the stockholder giving the
proxy or by his duly authorized attorney. No proxy shall be valid after the
expiration of three (3) years from its date, unless a longer period is provided
for in the proxy. Unless and until voted, every proxy shall be revocable at the
pleasure of the person who executed it, or his legal representatives or assigns,
except in those cases where an irrevocable proxy permitted by statute has been
given.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.7 Notice of Stockholder Business and Nominations.

(A) Annual Meeting of Stockholders.

(1) Nominations of persons for election to the Board of Directors of the
Corporation and the proposal of business to be considered by the stockholders
may be made at an annual meeting of stockholders (a) by or at the direction of
the Chairman of the Board or the Board of Directors pursuant to a resolution
adopted by a majority of the Whole Board or (b) by any stockholder of the
Corporation who is entitled to vote at the meeting with respect to the election
of directors or the business to be proposed by such stockholder, as the case may
be, who complies with the notice procedures set forth in clauses (2) and (3) of
paragraph (A) of this Section 2.7 and who is a stockholder of record at the time
such notice is delivered to the Secretary of the Corporation as provided below.

(2) For nominations or other business to be properly brought before an annual
meeting by a stockholder pursuant to clause (b) of paragraph (A)(1) of this
Section 2.7, the stockholder must have given timely notice thereof in writing to
the Secretary of the Corporation and such business must be a proper subject for
stockholder action under the Delaware General Corporation Law (the “GCL”). To be
timely, a stockholder’s notice shall be delivered to the Secretary of the
Corporation at the principal executive offices of the Corporation not less than
sixty (60) days nor more than ninety (90) days prior to the first anniversary of
the preceding year’s annual meeting; provided, however, that in the event that
the date of the annual meeting is advanced by more than thirty (30) days, or
delayed by more than sixty (60) days, from such anniversary date, notice by the
stockholder to be timely must be so delivered not earlier than the ninetieth
(90th) day prior to such annual meeting and not later than the close of business
on the later of the sixtieth (60th) day prior to such annual meeting or the
tenth (10th) day following the day on which public announcement of the date of
such meeting is first made. Such stockholder’s notice shall set forth (a) as to
each person whom the stockholder proposes to nominate for election or reelection
as a director all information relating to such person that is required to be
disclosed in solicitations of proxies for election of directors, or is otherwise
required, in each case pursuant to Regulation 14A under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including such person’s written
consent to being named in the proxy statement as a nominee and to serving as a
director if elected; (b) as to any other business that the stockholder proposes
to bring before the meeting, a brief description of the business desired to be
brought before the meeting, the reasons for conducting such business at the
meeting and any material interest in such business of such stockholder and the
beneficial owner, if any, on whose behalf the proposal is made; and (c) as to
the stockholder giving the notice and the beneficial owner, if any, on whose
behalf the nomination or proposal is made (i) the name and address of such
stockholder, as they appear on the Corporation’s books, and of such beneficial
owner and (ii) the class and number of shares of the Corporation which are owned
beneficially and of record by such stockholder and such beneficial owner.

(3) Notwithstanding anything in the second sentence of paragraph (A)(2) of this
Section 2.7 to the contrary, in the event that the number of directors to be
elected to the Board of Directors is increased and there is no public
announcement naming all of the nominees for director or specifying the size of
the increased Board of Directors made by the Corporation at

 

- 4 -



--------------------------------------------------------------------------------

least eighty (80) days prior to the first anniversary of the preceding year’s
annual meeting, a stockholder’s notice required by paragraph (A)(2) of this
Section 2.7 shall also be considered timely, but only with respect to nominees
for any new positions created by such increase, if it shall be delivered to the
Secretary of the Corporation at the principal executive offices of the
Corporation not later than the close of business on the tenth (10th) day
following the day on which such public announcement is first made by the
Corporation.

(B) Special Meeting of Stockholders. Nominations of persons for election to the
Board of Directors may be made at a special meeting of stockholders at which
directors are to be elected (i) by or at the direction of the Chairman of the
Board or the Board of Directors pursuant to a resolution adopted by a majority
of the Whole Board or (ii) by any stockholder of the Corporation who is entitled
to vote at the meeting with respect to the election of directors, who complies
with the notice procedures set forth in this paragraph (B) and who is a
stockholder of record at the time such notice is delivered to the Secretary of
the Corporation as provided below. Nominations by stockholders of persons for
election to the Board of Directors may be made at such a special meeting of
stockholders if the stockholder’s notice as required by paragraph (A)(2) of this
Section 2.7 shall be delivered to the Secretary of the Corporation at the
principal executive offices of the Corporation not earlier than the ninetieth
(90th) day prior to such special meeting and not later than the close of
business on the later of the sixtieth (60th) day prior to such special meeting
or the tenth (10th) day following the day on which public announcement is first
made of the date of the special meeting and of the nominees proposed by the
Board of Directors to be elected at such meeting.

(C) General.

(1) Only persons who are nominated in accordance with the procedures set forth
in this Section 2.7 shall be eligible to serve as directors and only such
business shall be conducted at a meeting of stockholders as shall have been
brought before the meeting in accordance with the procedures set forth in this
Section 2.7.

(2) Except as otherwise provided by law, the Amended Certificate of
Incorporation or this Section 2.7, the chairman of the meeting shall have the
power and duty to determine whether a nomination or any business proposed to be
brought before the meeting was made in accordance with the procedures set forth
in this Section 2.7 and, if any proposed nomination or business is not in
compliance with this Section 2.7, to declare that such defective nomination or
proposal shall be disregarded.

(3) For purposes of this Section 2.7, “public announcement” shall mean
disclosure in a press release reported by the Dow Jones News Service, Associated
Press or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.

(4) Notwithstanding the foregoing provisions of this Section 2.7, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to the matters set forth in this
Section 2.7. Nothing in this Section 2.7 shall be deemed to affect any rights
(i) of stockholders to request inclusion of

 

- 5 -



--------------------------------------------------------------------------------

proposals in the Corporation’s proxy materials with respect to a meeting of
stockholders pursuant to Rule 14a-8 under Exchange Act or (ii) of the holders of
any series of Preferred Stock or any other series or class of stock as set forth
in the Amended Certificate of Incorporation to elect directors under specified
circumstances or to consent to specific actions taken by the Corporation.

Section 2.8 Inspectors of Elections; Opening and Closing the Polls.

(A) The Board of Directors by resolution shall appoint one or more inspectors,
which inspector or inspectors may include individuals who serve the Corporation
in other capacities, including, without limitation, as officers, employees,
agents or representatives of the Corporation, to act at the meeting and make a
written report thereof. One or more persons may be designated as alternate
inspectors to replace any inspector who fails to act. If no inspector or
alternate has been appointed to act, or if all inspectors or alternates who have
been appointed are unable to act, at a meeting of stockholders, the chairman of
the meeting shall appoint one or more inspectors to act at the meeting. Each
inspector, before discharging his or her duties, shall take and sign an oath
faithfully to execute the duties of his or her ability. The inspectors shall
have the duties prescribed by the GCL.

(B) The chairman of the meeting shall fix and announce at the meeting the time
of the opening and the closing of the polls for each matter upon which the
stockholders will vote at a meeting.

Section 2.9 List of Stockholders. The officer who has charge of the stock ledger
of the Corporation shall prepare and make, at least ten (10) days before every
meeting of stockholders, a complete list of the stockholders entitled to vote at
the meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours, for a period of at least
ten (10) days prior to the meeting, either at a place within the city where the
meeting is to be held, which place shall be specified in the notice of the
meeting, or, if not so specified, at the place where the meeting is to be held.
The list shall also be produced and kept at the time and place of the meeting
during the whole time thereof, and may be inspected by any stockholder who is
present.

The stock ledger shall be the only evidence as to who are the stockholders
entitled to examine the stock ledger, the list required by this Section or the
books of the Corporation, or to vote in person or by proxy at any meeting of
stockholders.

ARTICLE III

Directors

Section 3.1 General Powers. The business and affairs of the Corporation shall be
managed by or under the direction of its Board of Directors. In addition to the
powers and authorities by these Amended Bylaws expressly conferred upon it, the
Board of Directors may exercise all such powers of the Corporation and do all
such lawful acts and things as are not by law or by the Amended Certificate of
Incorporation or by these Amended Bylaws required to be exercised or done by the
stockholders.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.2 Number, Tenure and Qualifications. Subject to the rights of the
holders of any series of Preferred Stock or any other series or class of stock
as set forth in the Amended Certificate of Incorporation to elect additional
directors, the number of directors shall be fixed from time to time exclusively
pursuant to a resolution adopted by a majority of the Whole Board, but shall
initially the Board of Directors shall consist of five directors. The directors,
other than those who may be elected by the holders of any series of Preferred
Stock or any other series or class of stock as set forth in the Amended
Certificate of Incorporation, shall be divided into three classes, and
designated as Class I, Class II and Class III. Class I directors shall be
initially elected for a term expiring at the 2001 annual meeting of
stockholders, Class II directors shall be initially elected for a term expiring
at the 2002 annual meeting of stockholders and Class III directors shall be
initially elected for a term expiring at the 2003 annual meeting of
stockholders. Members of each class shall hold office until their successors
shall have been duly elected and qualified. At each succeeding annual meeting of
stockholders of the Corporation, the successors of the class of directors whose
term expires at that meeting shall be elected to hold office for a term expiring
at the annual meeting of stockholders held in the third year following the year
of their election, and until their successors are elected and qualified.

Section 3.3 Vacancies and Newly Created Directorships. Subject to the rights of
the holders of any series of Preferred Stock or any other series or class of
stock as set forth in the Amended Certificate of Incorporation to elect
additional directors, vacancies resulting from death, resignation, retirement,
disqualification, removal from office or other cause, and newly created
directorships resulting from any increase in the authorized number of directors,
may be filled only by the affirmative vote of a majority of the remaining
directors, though less than a quorum of the Board of Directors, and directors so
chosen shall hold office for a term expiring at the annual meeting of
stockholders at which the term of office of the class to which they have been
elected expires and until such director’s successor shall have been duly elected
and qualified. No decrease in the number of authorized directors constituting
the Whole Board shall shorten the term of any incumbent director.

Section 3.4 Resignation. Any director may resign at any time upon written notice
to the Corporation. Any such resignation shall take effect at the time specified
therein or, if the time be not specified, upon receipt thereof, and the
acceptance of such resignation, unless required by the terms thereof, shall not
be necessary to make such resignation effective.

Section 3.5 Removal. Subject to the rights of the holders of any series of
Preferred Stock or any other series or class of stock as set forth in the
Amended Certificate of Incorporation to elect additional directors, any director
may be removed from office at any time, but only for cause and only by the
affirmative vote of the holders of at least 80 percent of the voting power of
the then outstanding Voting Stock, voting together as a single class.

Section 3.6 Meetings. Meetings of the Board of Directors, regular or special,
may be held at any place within or without the State of Delaware. Members of the
Board of Directors, or of any committee designated by the Board of Directors,
may participate in a meeting of the

 

- 7 -



--------------------------------------------------------------------------------

Board of Directors or such committee by means of conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in a meeting by such means shall
constitute presence in person at such meeting. An annual meeting of the Board of
Directors shall be held at the same place and immediately following each annual
meeting of stockholders, and no further notice thereof need be given other than
this Bylaw. The Board of Directors may fix times and places for additional
regular meetings of the Board of Directors and no further notice of such
meetings need be given. A special meeting of the Board of Directors shall be
held whenever called by the Chairman of the Board or by a majority of the Whole
Board, at such time and place as shall be specified in the notice or waiver
thereof. The person or persons authorized to call special meetings of the Board
of Directors may fix the place and time of the meetings. Notice of any special
meeting shall be given to each director at his or her business or residence in
writing or by telegram or by telephone communication. If mailed, such notice
shall be deemed adequately delivered when deposited in the United States mails
so addressed, with postage thereon prepaid, at least five (5) days before such
meeting. If by telegram, such notice shall be deemed adequately delivered when
the telegram is delivered to the telegraph company at least twenty-four hours
before such meeting. If by facsimile transmission, such notice shall be
transmitted at least twenty-four hours before such meeting. If by telephone, the
notice shall be given at least twelve hours prior to the time set for the
meeting. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Board of Directors need be specified in the
notice of such meeting, except for amendments to these Amended Bylaws as
provided under Section 10.1 of these Amended Bylaws.

Section 3.7 Quorum and Voting. A whole number of directors equal to at least a
majority of the Whole Board shall constitute a quorum for the transaction of
business at any meeting of the Board of Directors, but if there be less than a
quorum, a majority of the directors present may adjourn the meeting from time to
time, and no further notice thereof need be given other than announcement at the
meeting which shall be so adjourned. Except as otherwise provided by law, by the
Amended Certificate of Incorporation, or by these Amended Bylaws, the vote of a
majority of the directors present at a meeting at which a quorum is present
shall be the act of the Board of Directors.

Section 3.8 Written Consent of Directors in Lieu of a Meeting. Any action
required or permitted to be taken at any meeting of the Board of Directors or of
any committee thereof may be taken without a meeting if all members of the Board
of Directors or of such committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board of Directors or of such committee.

Section 3.9 Compensation. Directors may receive compensation for services to the
Corporation in their capacities as directors or otherwise in such manner and in
such amounts as may be fixed from time to time by the Board of Directors.

Section 3.10 Committees of the Board of Directors. The Board of Directors may
from time to time, by resolution passed by majority of the Whole Board,
designate one or more committees, each committee to consist of one or more
directors of the Corporation. The Board of Directors may designate one or more
directors as alternate members of any committee, who

 

- 8 -



--------------------------------------------------------------------------------

may replace any absent or disqualified member at any meeting of the committee.
The resolution of the Board of Directors may, in addition or alternatively,
provide that in the absence or disqualification of a member of a committee, the
member or members thereof present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another member of the Board of Directors to act at the meeting in the
place of any such absent or disqualified member. Any such committee, to the
extent provided in the resolution of the Board of Directors, shall have and may
exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation, and may authorize the
seal of the Corporation to be affixed to all papers which may require it, except
as otherwise provided by law. Any such committee may adopt rules governing the
method of calling and time and place of holding its meetings. Unless otherwise
provided by the Board of Directors, a majority of any such committee (or the
member thereof, if only one) shall constitute a quorum for the transaction of
business, and the vote of a majority of the members of such committee present at
a meeting at which a quorum is present shall be the act of such committee.
However, no such committee shall have power or authority to:

 

  (a) amend the Amended Certificate of Incorporation;

 

  (b) adopt an agreement of merger or consolidation;

 

  (c) recommend to the stockholders the sale, lease or exchange of all or
substantially all of the Corporation’s property and assets;

 

  (d) recommend to the stockholders a dissolution of the corporation or a
revocation of a dissolution;

 

  (e) amend these Amended Bylaws; and

unless expressly so provided by resolution of the Board of Directors, the
Amended and Restated Certificate of Incorporation or these Amended Bylaws, no
such committee shall have power or authority to:

 

  (f) declare a dividend;

 

  (g) authorize the issuance of shares of the Corporation of any class; or

 

  (h) adopt a certificate of ownership and merger pursuant to the General
Corporation Law of the State of Delaware.

Each such committee shall keep a record of its acts and proceedings and shall
report thereon to the Board of Directors whenever requested so to do. Any or all
members of any such committee may be removed, with or without cause, by
resolution of the Board of Directors, passed by a majority of the Whole Board.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE IV

Officers

Section 4.1 Elected Officers. The elected officers of the Corporation shall be a
Chairman of the Board, a President, a Secretary and a Treasurer, and may also
include one or more Vice Presidents, one or more Assistant Secretaries and one
or more Assistant Treasurers. All officers chosen by the Board of Directors
shall each have such powers and duties as generally pertain to their respective
offices, subject to the specific provisions of this Article IV, together with
such other powers and duties as from time to time may be conferred by the Board
of Directors or any committee thereof. The Chairman of the Board shall be chosen
from among the directors. Any number of such offices may be held by the same
person, but no officer shall execute, acknowledge or verify any instrument in
more than one capacity. The Board of Directors may appoint, and may delegate
power to appoint, such other officers, agents and employees as it may deem
necessary or proper, who shall hold their offices or positions for such terms,
have such authority and perform such duties as may from time to time be
determined by or pursuant to authorization of the Board of Directors.

Section 4.2 Election and Term of Office. The elected officers of the Corporation
shall be elected annually by the Board of Directors at the regular meeting of
the Board of Directors held after each annual meeting of the stockholders. If
the election of officers shall not be held at such meeting, such election shall
be held as soon thereafter as convenient. Subject to Section 4.3 of these
Amended Bylaws, each officer shall hold office until his or her successor shall
have been duly elected and shall have qualified or until his or her death or
until such officer shall resign.

Section 4.3 Resignation and Removal. Any officer may resign at any time upon
written notice to the Corporation. Any elected officer may be removed by a
majority of the members of the Whole Board, with or without cause, at any time.
The Board of Directors may delegate such power of removal as to officers, agents
and employees not elected by the Board of Directors. Such removal shall be
without prejudice to a person’s contract rights, if any, but the appointment of
any person as an officer, agent or employee of the Corporation shall not of
itself create contract rights.

Section 4.4 Compensation and Bond. The compensation of the officers of the
Corporation shall be fixed by the Board of Directors, but this power may be
delegated to any officer in respect of other officers under his or her control.
The Corporation may secure the fidelity of any or all of its officers, agents or
employees by bond or otherwise.

Section 4.5 Chairman of the Board. The Chairman of the Board shall preside at
all meetings of stockholders and of the Board of Directors. The Chairman of the
Board shall be responsible for the general management of the affairs of the
Corporation, shall make reports to the Board of Directors and the stockholders
and shall perform all duties incidental to such office which may be required by
law and all such other duties as are properly required by the Board of
Directors. Except where by law the signature of the President is required, the
Chairman of the Board shall possess the same power as the President to sign all
certificates, contracts and other

 

- 10 -



--------------------------------------------------------------------------------

instruments of the Corporation which may be authorized by the Board of
Directors. The Chairman of the Board shall see that all orders and resolutions
of the Board of Directors and of any committee thereof are carried into effect.

Section 4.6 President. The President shall act in a general executive capacity
and shall assist the Chairman of the Board in the administration and operation
of the Corporation’s business and general supervision of its policies and
affairs. The President shall, in the absence of or because of the inability to
act of the Chairman of the Board, perform all duties of the Chairman of the
Board and preside at all meetings of stockholders and of the Board of Directors.
The President may sign, alone or with the Secretary or any other proper officer
of the Corporation authorized by the Board of Directors, certificates, contracts
and other instruments of the Corporation as authorized by the Board of
Directors.

Section 4.7 Vice Presidents. Each Vice President shall have such powers and
perform such duties as the Board of Directors, the Chairman of the Board or the
President may from time to time prescribe. In the absence or inability to act of
the President, unless the Board of Directors shall otherwise provide, the Vice
President who has served in that capacity for the longest time and who shall be
present and able to act, shall perform all the duties and may exercise any of
the powers of the President.

Section 4.8 Treasurer. The Treasurer shall have charge of all funds and
securities of the Corporation, shall endorse the same for deposit or collection
when necessary and deposit the same to the credit of the Corporation in such
banks or depositaries as the Board of Directors may authorize. He or she may
endorse all commercial documents requiring endorsements for or on behalf of the
Corporation and may sign all receipts and vouchers for payments made to the
Corporation. He or she shall have all such further powers and duties as
generally are incident to the position of Treasurer or as may be assigned to him
or her by the Chairman of the Board, the President or the Board of Directors.

Section 4.9 Secretary. The Secretary shall record all the proceedings of the
meetings of the stockholders and directors in a book to be kept for that purpose
and shall also record therein all action taken by written consent of directors
in lieu of a meeting. He or she shall attend to the giving and serving of all
notices of the Corporation. He or she shall have custody of the seal of the
Corporation and shall attest the same by his or her signature whenever required.
He or she shall have charge of the stock ledger and such other books and papers
as the Board of Directors may direct, but he or she may delegate responsibility
for maintaining the stock ledger to any transfer agent appointed by the Board of
Directors. He or she shall have all such further powers and duties as generally
are incident to the position of Secretary or as may be assigned to him or her by
the President or the Board of Directors.

Section 4.10 Assistant Treasurers. In the absence or inability to act of the
Treasurer, any Assistant Treasurer may perform all the duties and exercise all
the powers of the Treasurer. An Assistant Treasurer shall also perform such
other duties as the Treasurer or the Board of Directors may assign to him or
her.

 

- 11 -



--------------------------------------------------------------------------------

Section 4.11 Assistant Secretaries. In the absence or inability to act of the
Secretary, any Assistant Secretary may perform all the duties and exercise all
the powers of the Secretary. An Assistant Secretary shall also perform such
other duties as the Secretary or the Board of Directors may assign to him or
her.

Section 4.12 Delegation of Duties. In case of the absence of any officer of the
Corporation, or for any other reason that the Board of Directors may deem
sufficient, the Board of Directors may confer for the time being the powers or
duties, or any of them, of such officer upon any other officer or upon any
director.

ARTICLE V

Common Stock

Section 5.1 Certificates. Certificates for stock of the Corporation shall be in
such form as shall be approved by the Board of Directors and shall be signed in
the name of the Corporation by the Chairman of the Board, the President or a
Vice President, and by the Treasurer or an Assistant Treasurer, or the Secretary
or an Assistant Secretary. Such certificates may be sealed with the seal of the
Corporation or a facsimile thereof. Any of or all the signatures on a
certificate may be a facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the Corporation with the same effect
as if he or she were such officer, transfer agent or registrar at the date of
issue.

Section 5.2 Transfers of Stock. Transfers of stock shall be made only upon the
books of the Corporation by the holder, in person or by duly authorized
attorney, and on the surrender of the certificate or certificates for the same
number of shares, with an assignment and power of transfer endorsed thereon or
attached thereto, duly executed, with such proof of the authenticity of the
signature as the Corporation or its agents may reasonably require. The Board of
Directors shall have the power to make all such rules and regulations, not
inconsistent with the Amended Certificate of Incorporation and these Amended
Bylaws and the GCL, as the Board of Directors may deem appropriate concerning
the issue, transfer and registration of certificates for stock of the
Corporation. The Board of Directors may appoint one or more transfer agents or
registrars of transfers, or both, and may require all stock certificates to bear
the signature of either or both.

Section 5.3 Lost, Stolen or Destroyed Certificates. The Corporation may issue a
new stock certificate in the place of any certificate theretofore issued by it,
alleged to have been lost, stolen or destroyed, and the Corporation may require
the owner of the lost, stolen or destroyed certificate or his or her legal
representative to give the Corporation a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.
The Board of Directors may require such owner to satisfy other reasonable
requirements as it deems appropriate under the circumstances.

 

- 12 -



--------------------------------------------------------------------------------

Section 5.4 Stockholder Record Date. In order that the Corporation may determine
the stockholders entitled to notice of or to vote at any meeting of stockholders
or any adjournment thereof, or entitled to receive payment of any dividend or
other distribution or allotment of any rights, or entitled to exercise any
rights in respect of any change, conversion or exchange of stock, or for the
purpose of any other lawful action, the Board of Directors may fix a record
date, which record date shall not precede the date upon which the resolution
fixing the record date is adopted by the Board of Directors, and which shall not
be more than sixty nor less than ten (10) days before the date of such meeting,
nor more than sixty (60) days prior to any other action.

If no record date is fixed by the Board of Directors, (l) the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day next preceding the
date on which notice is given, or, if notice is waived, at the close of business
on the day next preceding the day on which the meeting is held, and (2) the
record date for determining stockholders for any other purpose shall be at the
close of business on the day on which the Board of Directors adopts the
resolution relating thereto.

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

Only such stockholders as shall be stockholders of record on the date so fixed
shall be entitled to notice of, and to vote at, such meeting and any adjournment
thereof, or to receive payment of such dividend or other distribution, or to
exercise such rights in respect of any such change, conversion or exchange of
stock, or to participate in such action, as the case may be, notwithstanding any
transfer of any stock on the books of the Corporation after any record date so
fixed.

ARTICLE VI

Seal

Section 6.1 Seal. The seal of the Corporation shall be circular in form and
shall bear, in addition to any other emblem or device approved by the Board of
Directors, the name of the Corporation, the year of its incorporation and the
words “Corporate Seal” and “Delaware”. The seal may be used by causing it or a
facsimile thereof to be impressed or affixed or in any other manner reproduced.

ARTICLE VII

Waiver of Notice

Section 7.1 Waiver of Notice. Whenever notice is required to be given to any
stockholder or director of the Corporation under any provision of the GCL or the
Amended Certificate of Incorporation or these Amended Bylaws, a written waiver
thereof, signed by the person or persons entitled to notice, whether before or
after the time stated therein, shall be deemed equivalent to the giving of such
notice. In the case of a stockholder, such waiver of

 

- 13 -



--------------------------------------------------------------------------------

notice may be signed by such stockholder’s attorney or proxy duly appointed in
writing. Attendance of a person at a meeting shall constitute a waiver of notice
of such meeting, except when the person attends a meeting for the express
purpose of objecting at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular or special meeting
of the stockholders, directors or members of a committee of directors need be
specified in any written waiver of notice.

ARTICLE VIII

Checks, Notes, Drafts, Etc.

Section 8.1 Checks, Notes, Drafts, Etc. Checks, notes, drafts, acceptances,
bills of exchange and other orders or obligations for the payment of money shall
be signed by such officer or officers or person or persons as the Board of
Directors or a duly authorized committee thereof may from time to time
designate.

ARTICLE IX

Amendments

Section 9.1 Amendments. These Amended Bylaws may be amended, added to, rescinded
or repealed at any meeting of the Board of Directors or of the stockholders;
provided, that notice of the proposed change was given in the notice of the
meeting and, in the case of the Board of Directors, in a notice given no less
than twenty-four hours prior to the meeting. In the case of amendments by
stockholders, notwithstanding any other provisions of these Amended Bylaws or
any provision of law which might otherwise permit a lesser vote or no vote, but
in addition to any affirmative vote of the holders of any particular class or
series of stock required by law, the Amended and Restated Certificate of
Incorporation or these Amended Bylaws, the affirmative vote of the holders of at
least 80 percent of the voting power of the then outstanding shares of Voting
Stock, either present or represented by proxy, voting together as a single
class, shall be required to alter, amend or repeal any provision of these
Amended Bylaws.

 

- 14 -